933 F.2d 1002Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Paul ZUCKERMAN, Petitioner-Appellant,v.J.T. HADDEN, Warden, FCI Butner, Respondent-Appellee.
No. 90-7137.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 8, 1991.Decided May 23, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-90-111-HC)
Richard Paul Zuckerman, appellant pro se.
Richard B. Conley, Office of the United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before SPROUSE, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Richard Paul Zuckerman appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the district court's reasoning that the proper jurisdiction for Zuckerman's petition is the committing court in New Jersey.1   Zuckerman v. Hadden, CA-90-111-HC (E.D.N.C. Sept. 18, 1990).  We grant the motion to expedite to the extent that the case was decided as quickly as possible given the Court's caseload.  We deny the motions for bail pending appeal and for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 We express no opinion about the propriety of the district court's holding that the petition was rendered moot by Zuckerman's release, and we note that Zuckerman is again in custody